Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 01/25/2022.
Claims 1 and 15 have been amended.
Claims 5-6 have been cancelled.
Claims 8-14 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2019/0355799, hereinafter as Jeong ‘799) in view of Yong (CN109817691, hereinafter as Yong ‘691).
Regarding Claim 1, Jeong ‘799 teaches an organic light emitting diode (OLED) panel, comprising: 
a thin film transistor (TFT) array substrate comprising a display area (Fig. 20, (DA); [0021]) and a bendable area (Fig. 20, (BA); [0021]), the TFT array substrate comprising a flexible substrate (110; [0061]); 
a driving thin film transistor (TR1; [0065]) disposed on the flexible substrate and located in the display area, wherein the driving thin film transistor comprises a polysilicon semiconductor layer (120; [0037]), a first gate insulating layer (125), a first gate electrode layer (131), a second gate insulating layer (135), a second gate electrode layer (141), an interlayer dielectric layer (145), and a source/drain layer (181/182) in sequence.  
a switching thin film transistor (TR2; [0049]) disposed on the flexible substrate, located in the display area, and electrically connected to the driving thin film transistor, wherein the switching thin film transistor comprises an oxide semiconductor layer (150; [0046]), a second gate insulating layer (155), a second gate electrode layer (160), an interlayer dielectric layer (165), and a source/drain layer (183/184) in sequence, and the oxide semiconductor layer defined;
an organic filling layer (175; [0056]) disposed on the flexible substrate and located in the bendable area; 
a planarization layer disposed (240; [0105]) on the TFT array substrate; and 

Thus, Jeong ‘799 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the oxide semiconductor layer formed on the first gate insulating layer”.
However, Yong ‘691 teaches the oxide semiconductor layer (the switching thin film transistor “106” is an oxide thin film transistor; [0053]) formed on the first gate insulating layer (of the driving thin film transistor “105”) (see Fig. 7 and 8; para. [0053]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jeong ‘799 by having the oxide semiconductor layer formed on the first gate insulating layer in order to improve the quality/performance of the display device (see para. [0053]).

Regarding Claim 15, Jeong ‘799 teaches an organic light emitting diode (OLED) panel, comprising: 
a thin film transistor (TFT) array substrate comprising a display area (Fig. 20, (DA); [0021]) and a bendable area (Fig. 20, (BA); [0021]), the TFT array substrate comprising a flexible substrate (110; [0061]); 
a driving thin film transistor (TR1; [0065]) disposed on the flexible substrate and located in the display area, wherein the driving thin film transistor comprises a polysilicon 
a switching thin film transistor (TR2; [0049]) disposed on the flexible substrate, located in the display area, and electrically connected to the driving thin film transistor, wherein the switching thin film transistor comprises an oxide semiconductor layer (150; [0046]), a second gate insulating layer (155), a second gate electrode layer (160), an interlayer dielectric layer (165), and a source/drain layer (183/184) in sequence, and the oxide semiconductor layer defined, wherein the oxide semiconductor layer is a indium gallium zinc oxide semiconductor layer (or IGZO layer, see para. [0047]) ; and 
an organic filling layer (175; [0056]) disposed on the flexible substrate and located in the bendable area; 
a planarization layer disposed (240; [0105]) on the TFT array substrate; and 
an organic light emitting device layer (LE; [0105]) disposed on the planarization layer, the organic light emitting device layer comprising an organic light emitting diode (OLED) located in the display area (see para. [0112]), and the OLED electrically connected with the driving thin film transistor (TR1).
Thus, Jeong ‘799 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the oxide semiconductor layer formed on the first gate insulating layer”.
However, Yong ‘691 teaches the oxide semiconductor layer (the switching thin film transistor “106” is an oxide thin film transistor; [0053]) formed on the first gate insulating layer (of the driving thin film transistor “105”) (see Fig. 7 and 8; para. [0053]). 


    PNG
    media_image1.png
    686
    1062
    media_image1.png
    Greyscale

                                                      Fig. 7 (Yong ‘691)

Regarding Claim 2, Jeong ‘799 teaches the flexible substrate (110; [0061]) is provided with a first flexible sub-layer, an inorganic sub-layer, and a second flexible sub-layer in sequence.  

Regarding Claim 16, Jeong ‘799 teaches the OLED is provided with a first electrode (250; [0110]), an organic light emitting layer (270; [0112]), and a second electrode (280; [0113]) in sequence, wherein the first electrode is connected to the drain layer (123; [0038]) of the driving thin film transistor (TR1) through a conductive via (231; [0108]).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong ‘799 and Yong ‘691, as applied to claim 1 above, and further in view of Nakano (US 2013/0313547, hereinafter as Naka ‘547).
Regarding Claim 3, Jeong ‘799 teaches the first flexible sub-layer and the second flexible sub-layer (see para. [0061]).
 	Thus, Jeong ‘799 and Yong ‘691 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the flexible sub-layer are made of polyimide”.  
	However, Naka ‘547 teaches the flexible sub-layer are made of polyimide (see para. [0022]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jeong ‘799 and Yong ‘691 by having the polyimide flexible sub-layer for the purpose of providing a flexible substrate  for the display device as suggested by Naka ‘547.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (e.g. the polyimide material) for the flexible substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,

Regarding Claim 4, Jeong ‘799 teaches a barrier layer (see para. [0061]) and a buffer layer (115; [0062] and [0078]) are sequentially disposed on the flexible substrate, the barrier layer and the buffer layer are located between the flexible substrate and the driving thin film transistor and between the flexible substrate and the switching thin film transistor (see Fig. 20).  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong ‘799 and Yong ‘691 as applied to claim 15 above, and further in view of Ohta (US 2012/0218173, hereinafter as Ohta ‘173).
Regarding Claim 17, Jeong ‘799 teaches a pixel definition layer (260; [0111]), 
Thus, Jeong ‘799 and Yong ‘691 are shown to teach all the features of the claim with the exception of explicitly the limitation: “a photoresist layer, and a thin film encapsulating (TFE) layer in sequence”.
However, Ohta ‘173 teaches a photoresist layer (Fig. 2, (); [0127]), and a thin film encapsulating (TFE) layer (30; [0127]) in sequence. 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Jeong ‘799 and Yong ‘691 by having a photoresist layer, and a thin film encapsulating (TFE) layer in sequence in order to seal the pixel unit (see para. [0011]) and/or improve the bright colored display (see para. [0045] as suggested by Ohta ‘173.
Furthermore, it has been held to be within the general skill of a worker in the art to select the photoresist material on the basis of it suitability for the intended use as a matter of obvious design choice (see para. [0037] of Kim (US 2015/0041813) as an evidence).  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7 and 15-17, filed on 01/25/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829